Dismiss and Opinion Filed October 13, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-01219-CR

                            BILLY WAYNE WILLIAMS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F03-00824-W

                              MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Francis and Myers
                                    Opinion by Justice Myers
        Billy Wayne Williams was convicted of aggravated assault with a deadly weapon and

sentenced to life imprisonment. His conviction was affirmed on direct appeal. Williams v. State,

No. 05-05-00182-CR (Tex. App.––Dallas Oct. 31, 2005, no pet.) (not designated for

publication). The Court now has before it appellant’s “Notice of Appeal” from the “dismissal or

denial” of his pro se motions to correct a void judgment and to recuse the presiding judge of the

363rd Judicial District Court from presiding over nunc pro tunc proceedings. We conclude we

lack jurisdiction over the appeal.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and
determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. P. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX. R.

APP. P. 25.2(a)(2) (rules for appeal by defendant). Appellate courts may consider appeals by

criminal defendants only after conviction or the entry of an appealable order. See Wright v.

State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).

       In this case, there is no written order ruling on appellant’s motions. Moreover, neither

the denial of a motion to recuse nor the denial of a motion seeking nunc pro tunc relief is

appealable. See Sanchez v. State, 112 S.W.3d 311, 312 (Tex. App.––Corpus Christi 2003, no

pet.) (per curiam); Everett v. State, 82 S.W.3d 735, 735 (Tex. App.––Waco 2002, no pet.); Allen

v. State, 20 S.W.3d 164, 165 (Tex. App.––Texarkana 2000, no pet.). See also Abbott v. State,

271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008) (appellate court lacked jurisdiction to review

appeal order denying motion for additional time credit); State v. Ross, 953 S.W.2d 748, 752

(Tex. Crim. App. 1997) (suggesting mandamus proper way to challenge denial of nunc pro tunc

judgment).

       Moreover, appellant’s pro se motion to correct a void judgment is, in substance, a

collateral attack on his conviction. However, the post-conviction habeas corpus procedure set

out in the Texas Code of Criminal Procedure is the sole procedure by which to collaterally attack

final felony convictions, and this Court does not have jurisdiction over post-conviction habeas

corpus proceedings involving final felony conviction. See TEX. CODE CRIM. P. ANN. arts. 11.05,

11.07 (West 2005 & Supp. 2013).

                                              –2–
       We dismiss the appeal for want of jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47
141219F.U05




                                              –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

BILLY WAYNE WILLIAMS, Appellant                    On Appeal from the 363rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01219-CR        V.                       Trial Court Cause No. F03-00824-W.
                                                   Opinion delivered by Justice Myers, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Francis
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 13th day of October, 2014.




                                             –4–